 


110 HRES 323 EH: 
U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 323 
In the House of Representatives, U. S.,

April 19, 2007
 
RESOLUTION 
 
 
 
That the following named Members be, and are hereby, elected to the following standing committee of the House of Representatives:

Committee on Foreign Affairs:Mr. Gene Green of Texas (to rank immediately after Mr. Tanner), Mr. Crowley (to rank immediately after Mr. Hinojosa).

 
 
Lorraine C. Miller,Clerk.
